Citation Nr: 1004297	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-34 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for atherosclerotic coronary artery disease, status post 
myocardial infarction. 

2.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to August 
1984 and from November 1987 to November 1990, in addition to 
periods of active duty for training (ACDUTRA).  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which, in pertinent part, granted 
service connection for atherosclerotic coronary artery 
disease, status post myocardial infarction, and assigned a 
temporary total rating, effective January 26, 2003, with a 
10 percent rating thereafter, effective May 1, 2003.  

In May 2008, the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

In October 2008 the Board remanded the case for further 
action by the originating agency.  The case has been 
returned to the Board for further appellate action.

A November 2007 letter from the RO to the Veteran indicated 
that the issues of entitlement to service connection for 
depression, posttraumatic stress disorder (PTSD), bowel 
incontinence, and bladder incontinence were being developed 
for adjudication.  The record now before the Board does not 
show what action, if any, has been taken on these claims; 
they are referred to the RO for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a myocardial infarction on January 17, 
2003. 

2.  The Veteran's current atherosclerotic coronary artery 
disease, status post myocardial infarction, manifests chest 
pain, fatigue, and a MET workload between 8 and 10; there is 
no evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for atherosclerotic coronary artery disease, status post 
myocardial infarction, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.14, 
4.104, Diagnostic Codes 7005, 7006 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for atherosclerotic coronary artery 
disease, status post myocardial infarction, was granted in 
the May 2004 rating decision on appeal.  An initial 
temporary total rating was assigned for three months 
beginning on January 26, 2003, with a 10 percent rating 
assigned thereafter, effective May 1, 2003. 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's heart condition was initially rated under 
Diagnostic Code 7006 pertaining to myocardial infarctions.  
A 100 percent rating is warranted under this diagnostic code 
for three months following a myocardial infarction when 
documented by laboratory tests.  38 C.F.R. § 4.104, 
Diagnostic Code 7006 (2009).  

Service treatment records establish that the Veteran 
experienced a myocardial infarction on January 17, 2003, 
while on active duty service for training (ACDUTRA) with the 
Army Reserves.  He underwent a cardiac catheterization the 
next day.  A temporary total rating is therefore appropriate 
under Diagnostic Code 7006 for the period between January 
26, 2003, and May 1, 2003. 

The Veteran's atherosclerotic coronary artery disease is 
currently rated as 10 percent disabling under Diagnostic 
Code 7005 for arteriosclerotic heart disease (coronary 
artery disease).  Both Diagnostic Codes 7005 and 7006 
provide for a 10 percent rating for a workload of greater 
than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; when 
continuous medication is required.  A workload of greater 
than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, is rated as 30 
percent disabling.  38 C.F.R. § 4.104, Diagnostic Codes 
7005, 7006.  

At no time during the claims period has the Veteran 
manifested a cardiac workload between 5 and 7 METs.  The VA 
examiner who examined the Veteran in May and October 2004 
estimated that the Veteran manifested a MET level of 10 or 
higher, and the November 2008 VA examiner estimated a MET 
level between 8 and 10.  An exercise stress test conducted 
in November 2005 manifested similar results, with a maximum 
MET workload of 10.4, and no evidence of residual myocardial 
ischemia or arrhythmia.  The stress test was characterized 
as normal. 
In addition, although the Veteran has complained of chest 
pain, shortness of breath, and fatigue throughout the claims 
period, treatment for such complaints has been intermittent 
and there is no evidence of cardiac hypertrophy or 
dilatation.  Furthermore, the Veteran's cardiac condition 
was characterized as stable by his primary care physician in 
October 2003 and by the November 2008 VA examiner.  The 
November 2008 VA examiner further concluded that the 
Veteran's other conditions, including diabetes, 
hypertension, and a personality disorder were more 
challenging to his health than his coronary artery disease.

The evidence of record therefore establishes that the 
Veteran's atherosclerotic coronary artery disease, status 
post myocardial infarction, has most nearly approximated the 
criteria associated with the current 10 percent evaluation 
throughout the claims period.  Accordingly, entitlement to 
an increased rating is denied.

The Board has considered whether there is any other 
schedular basis for granting a higher rating, but has found 
none.  In addition, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not 
applicable to this period because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a 
three-part test, based on the language of 38 C.F.R. § 
3.321(b)(1), for determining whether a veteran is entitled 
to an extra-schedular rating: (1) the established schedular 
criteria must be inadequate to describe the severity and 
symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual 
disability picture, such as marked interference with 
employment or frequent periods of hospitalization; and (3) 
the award of an extra-schedular disability rating must be in 
the interest of justice.  Thun v. Peake, 22 Vet. App. 111 
(2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed.Cir. 2009).

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's atherosclerotic 
coronary artery disease, status post myocardial infarction, 
is manifested by symptoms such as chest pain, fatigue, and a 
workload of approximately 10 METs.  These manifestations are 
contemplated in the rating criteria.  The rating criteria 
are therefore adequate to evaluate the Veteran's disability 
and referral for consideration of extraschedular rating is 
not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to her claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).
VA has obtained records of treatment reported by the 
Veteran, including service treatment records, records of VA 
treatment, and private medical records.  Additionally, the 
Veteran was provided proper VA examinations in response to 
his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
atherosclerotic coronary artery disease, status post 
myocardial infarction, is denied.


REMAND

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement 
to TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

The record contains evidence that the Veteran's service-
connected heart conditions may have rendered him 
unemployable.  In a March 2007 pension claim, the Veteran 
reported that he was unable to work due to residuals of his 
heart attack.  In addition, January 2006 records from VA's 
Vocational Rehabilitation program indicate that the Veteran 
has a serious employment handicap, at least in part due to 
his service-connected disabilities.  While the Court has 
determined that a claim for TDIU is part of the Veteran's 
claim for an increased rating currently on appeal, the RO 
has not explicitly adjudicated the issue of entitlement to 
TDIU since a TDIU claim was denied in a June 2006 rating 
decision.  The Veteran would therefore be prejudiced if the 
Board were to decide this claim without prior adjudication 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement 
to TDIU.  In addition, if the Veteran 
does not meet the schedular criteria for 
a grant of TDIU, determine whether the 
case should be referred to the Director 
of the VA Compensation and Pension 
Service for extra-schedular consideration 
under 38 C.F.R. § 4.16(b).

2.  If TDIU is not granted, the AOJ 
should issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


